Citation Nr: 1601276	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability ratings in excess of 50 percent from July 18, 2011, and 70 percent from August 26, 2015, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, granted service connection for PTSD and assigned an initial 50 percent evaluation, effective July 18, 2011.

The Board notes that a videoconference hearing was scheduled for May 2015.  However, in April 2015, the Veteran requested that it be rescheduled due to unavailability of transportation that day.  As there was no indication in the record that the requested videoconference hearing was rescheduled, the Board remanded this case in June 2015 so that the Veteran could be provided a videoconference hearing. The Veteran was scheduled for a videoconference hearing for December 2015.

Before the date of the videoconference hearing, a December 2015 rating decision granted an increase to 70 percent disabling for PTSD, effective August 26, 2015.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issue for entitlement to initial higher ratings service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of appeal concerning the issue of entitlement to an initial disability ratings in excess of 50 percent from July 18, 2011, and 70 percent from August 26, 2015, for service-connected PTSD, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The record reflects that by letter from the Veteran dated December 2015, the Veteran withdrew in writing his appeal of the claim for entitlement to higher ratings for service-connected PTSD.  Hence, there remains no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The appeal of the issue of entitlement to higher initial disability ratings in excess of 50 percent from July 18, 2011, and 70 percent from August 26, 2015, for service-connected PTSD, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


